Citation Nr: 1332300	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.   Entitlement to an initial rating in excess of 30 percent disabling prior to March 9, 2010 for major depressive disorder with paranoia.

2.   Entitlement to initial rating in excess of 70 percent disabling after March 9, 2010 for major depressive disorder with paranoia.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to March 9, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2007 to December 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for mood disorder with mixed episodes of anxiety and depression and assigned a 30 percent disability rating effective December 31, 2008.  Subsequently, in a May 2010 rating decision, the RO assigned an increased rating of 70 percent, effective March 9, 2010.  The Board notes that because the increase to 70 percent did not constitute a full grant of the benefits sought, the initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  (unless a claimant expresses intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran filed a formal claim, and was granted TDIU by the RO in a June 2010 rating decision effective March 9, 2010,  there are allegations that may indicate that the Veteran has also been unable to maintain substantial gainful employment prior to March 9, 2010; therefore, an informal claim for TDIU is inferred prior to March 9, 2010 and is considered on appeal as part and parcel of his claim for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009); AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran requested a videoconference hearing before a member of the Board
with his March 2010 substantive appeal (Form 9).  In an August 2011 correspondence, the Veteran was advised that he was scheduled for a videoconference hearing in September 2011.  In an August 2011 statement, the Veteran requested that the hearing be canceled.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before a decision may be rendered in this case.  

Social Security Records

An October 2010 VA treatment record notes that the Veteran stated that he receives both VA and Social Security disability payments.  The SSA records are potentially pertinent to the Veteran's claim because the disabilities that gave rise to SSA disability are not indicated; therefore, the significance of the SSA records cannot be determined.   Social Security Administration (SSA) records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Accordingly, upon remand, the RO should attempt to obtain a copy of any decision granting or denying SSA disability benefits along with all supporting medical documentation.

VA Examination

In conjunction with his claim, the Veteran was most recently afforded a VA examination in May 2010 to assess the current level of severity of his major depressive disorder.  The Veteran, through his representative, argues in a statement dated July 2011, that his disability is worse than when originally rated in December 2009.  He requests that a new examination should be warranted because the available evidence is inadequate to evaluate the current state of his disability.  

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.   Robinette v. Brown, 8 Vet. App. 69 (1995).  However, when available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Over three years have passed since the most recent examination was conducted, and the Veteran's contends that his service-connected disability has worsened.  Also, as stated above, the Veteran's SSA records are being requested on remand.  Because these records would include the period on appeal, there is a high probability that they may provide relevant information about the Veteran's current disability, which would provide the VA examiner with a more accurate medical history.  

Therefore, in light of the Veteran's allegations, the outstanding SSA records, and that the last examination was conducted over three years ago, a new VA examination, based on the current evidence of record, should be scheduled in this case.  In addition, for the purposes of rating the Veteran's service-connected major depressive disorder, the VA examiner should identify all other currently diagnosed psychiatric disorders and indicate which symptoms are attributable to the non- service connected disorders.  The Board is precluded from differentiating between symptomatology attributed to two disabilities in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998). 

TDIU

As is noted above, the Veteran was granted TDIU due to his major depressive disorder, effective March 9, 2010.  However, in his formal claim for TDIU in May 2010, the Veteran has indicated that prior to March 9, 2010, he has been unable to maintain employment for more than two months at a time; and that any job he had gotten was because he was friends with the manager or the owner (See VA 21-8940, May 2010).  In a statement dated April 2010, the Veteran states that had been unable to find work due to his diagnosis.  He stated that he is laughed out of job interviews due to being sad and having sweat dripping off his hands.  Therefore, when conducting the new VA examination ordered above, the examiner should also comment on the impact of the Veteran's service-connected disabilities on employment prior to March 9, 2010.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  

VA Treatment Records

The record also reflects that the Veteran has been receiving ongoing treatment from the VAMC in Omaha, Nebraska.  The most recent VA treatment records contained in the claims file date back to October 2010.  The October 2010 entry notes that the Veteran was scheduled to return in one month.  Based on the Veteran's ongoing treatment, updated VA treatment records, from October 2010 to present, must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request complete copies of any determination on a claim for disability benefits, together with all the medical records that served as the basis for any such determination.   All attempts to complete this development must be documented in the claims file.  If the search for these records is negative, it must be noted and the Veteran must be informed in writing.

2.  Obtain complete updated VA treatment records from VAMC Omaha, and all associated clinics, for the period since October 2010.
  
3.  After the records are associated with the claims file, schedule the Veteran for a VA mental disorders examination to determine the nature and current level of severity of his service-connected major depressive disorder.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

The examiner should identify all other currently diagnosed psychiatric disorders.  If the examiner determines that the Veteran has other non-service connected psychiatric disabilities, indicate whether any symptoms associated with other diagnoses are distinguishable from the Veteran's service-connected major depressive disorder.  Clearly identify any such symptoms that are not associated with the Veteran's service-connected major depressive disorder. 

The examiner is requested to give an opinion as to whether prior to March 9, 2010, it is at least as likely as not (50 percent probability or greater) that the service-connected psychiatric disorder precluded the Veteran from engaging in a substantially gainful occupation, including manual and sedentary positions.  Consideration may be given to his occupational experience, education, and training, but age should not be considered. 

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond. Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


